Citation Nr: 0115482	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-19 158	)	DATE
	)
	)


THE ISSUE

Whether the August 26, 1969, decision by the Board of 
Veterans' Appeals denying the claim for service connection 
for ulcerative colitis should be revised or reversed on the 
grounds of clear and unmistakable error.  


REPRESENTATION

Moving Party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.  

In August 1969, the Board of Veterans Appeals (Board) issued 
a decision that denied the veteran's claim for entitlement to 
service connection for ulcerative colitis.  

In July 2000, the Board received the veteran's motion for 
revision of the Board's October 1968 and August 1969 
decisions.  In VA letters dated in September 2000, the 
veteran and his representative were advised of the rules 
relating to clear and unmistakable error requests and 
informed that the Board would wait 30 days before deciding 
the motion to provide the veteran an opportunity to review 
the regulations and for him to present information and 
argument on the motion.  As no reply was received from either 
the veteran or his representative, the matter is now ready 
for the Board's disposition.  

At this point, the Board notes that the veteran has argued 
that the October 1968 decision contains clear and 
unmistakable error; however, the October 1968 decision is a 
rating decision, issued by the Regional Office (RO), which 
the veteran had appealed and which had led to the Board's 
August 1969 decision.  When a determination of the RO is 
appealed to and affirmed by the Board, the RO's determination 
is subsumed by the Board's decision.  See 38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. § 20.1104 (2000).  The 
effect of subsuming is that, as a matter of law, no claim of 
clear and unmistakable error can exist with respect to the RO 
decision.  See Duran v. Brown, 7 Vet. App. 216, 224 (1994); 
accord, Johnston v. West, 11 Vet. App. 240, 241 (1998).  As 
such, the only issue in this motion is whether the Board's 
August 26, 1969, decision should be revised or reversed on 
the grounds of clear and unmistakable error.  


FINDINGS OF FACT

1.  In August 1969, the Board denied the veteran's claim for 
entitlement to service connection for ulcerative colitis.  

2.  The veteran has not demonstrated that the facts, as they 
were known at the time of the August 1969 decision, were not 
before the Board; that the Board incorrectly applied the 
extant statutory and regulatory provisions in effect at the 
time of the August 1969 decision; or that, but for any 
alleged error, the outcome of the decision would have been 
different.  


CONCLUSION OF LAW

The veteran has not advanced a valid claim of clear and 
unmistakable error in the August 26, 1969, decision of the 
Board that denied the claim for service connection for 
ulcerative colitis.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404, 20.1405 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 26, 1969, decision, the Board denied the 
veteran's claim for entitlement to service connection for 
ulcerative colitis.  The evidence then of record consisted of 
the veteran's service medical records; medical statements 
from the veteran's private treating physicians; and VA and 
private outpatient treatment records.  

The veteran served on active duty from November 1965 to 
September 1967.  Review of his service medical records show 
that they are completely devoid of any findings or complaints 
pertaining to the lower gastrointestinal tract.  During his 
separation from service medical examination, he stated that 
he had never had intestinal trouble and the findings recorded 
on the examination report indicate no abnormality pertinent 
to lower gastrointestinal tract disease.  His viscera are 
specifically noted as being normal.  

In a medical statement from the veteran's treating physician, 
dated in June 1968, the physician related that the veteran 
had diarrhea and passing of blood from the bowels for the 
past two months, and diagnosed dysentery, cause unknown.  He 
further noted that his initial treatment of the veteran was 
in February 1968.  

In June and July 1968, the veteran was hospitalized in a VA 
facility with the chief complaint of diarrhea for the past 
two months.  Lower gastrointestinal tract disability was 
diagnosed as colitis, etiology undetermined, with a provision 
for further studies.  Follow-up VA examinations in July and 
August 1968 revealed no further abnormality of the lower 
gastrointestinal tract.  

Another private physician, in a medical statement dated in 
October 1968, related treating the veteran in September and 
October 1968 for ulcerative colitis, probable initiation by 
amebic colitis, although the organism was not demonstrated.  

The veteran underwent VA hospitalization and observation in 
December 1968.  The findings were consistent with ulcerative 
colitis.  The disease responded to conservative treatment, 
with continued outpatient treatment deemed advisable.  In 
February 1969, he again was admitted to a VA facility for 
treatment of ulcerative colitis.  In a June 1969 letter, one 
of the veteran's private treating physicians noted that he 
had been treating the veteran since February 1968 for throat 
complaints and later for ulcerative colitis.  

In its August 1969 decision, the Board concluded that 
ulcerative colitis was not incurred in or aggravated by 
service.  The basis for the denial was that ulcerative 
colitis, or any bowel infestation causative of ulcerative 
colitis, was not manifested during the veteran's active duty 
service; the earliest manifestations of symptomatology 
consistent with later diagnosed ulcerative colitis occurred 
about seven months after the veteran was separated from 
service.  

The law provides that a decision by the Board is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111.  Further, a 
request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  The implementing regulatory criteria 
provide, in pertinent part:

     (a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.  
     (b) Record to be reviewed-
               (1) General.  Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  
               (2) Special rule for Board decisions issued on 
or after July 21, 1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  
     (c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  
     (d) Examples of situations that are not clear and 
unmistakable error-  
               (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  
               (2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.  
               (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.  
     (e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  See 38 C.F.R. § 20.1403.  

The regulations also provide that the motion must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.  See 38 C.F.R. § 20.1404.

The Board emphasizes that the motion "must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error."  
See 38 C.F.R. § 20.1404(b).  However, the Board finds that 
requirements have not been met with respect to the veteran's 
allegations of error in the Board's August 1969 decision.  

In the veteran's motion, he merely claims that there is clear 
and unmistakable error in the Board's August 1969 decision.  
In support of his claim, he reiterates his contentions that 
his ulcerative colitis was caused by his recently service-
connected post-traumatic stress disorder, or aggravated by 
same, and that ulcerative colitis was first manifest within a 
few months following his separation from service, as shown by 
his time/work sheet for the year after he left active duty 
and by his post-service private medical records.  However, 
the Board notes that the veteran has not clearly and 
specifically alleged how the result of the Board's August 
1969 decision would have been manifestly different but for 
alleged error.  Very simply, in the case at hand, the veteran 
has made no specific allegations of clear and unmistakable 
error in the Board's August 1969 decision.  If a claimant 
wishes to reasonably raise clear and unmistakable error, 
there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error that, if 
true, would be clear and unmistakable on its face, persuasive 
reasons must be given as to why the result would have been 
manifestly different but for the alleged error.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  At the time of the 
Board's August 1969 decision, the veteran's VA records, as 
well as his private treatment records, were associated with 
the file and were reviewed by the Board.  The veteran's VA 
medical records associated with the claims file subsequent to 
the Board's August 1969 decision are either subsequent 
contemporary treatment reports or duplicates of those 
contained in his file at the time of that decision, which 
confirm that the Board had reviewed all records actually and 
constructively in its possession at the time of its August 
1969 decision.  

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  However, 
inasmuch as only the evidence, statutes, regulations, and 
legal precedent that were available to the Board at the time 
of its decision may be considered in making a clear and 
unmistakable error determination, any claim predicated on a 
post-decision regulation promulgation does not constitute a 
valid claim for clear and unmistakable error.  See Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).  Only if 
those statutory and regulatory provisions extant at the time 
were incorrectly applied would there be clear and 
unmistakable error.  There is no indication that the 
statutory and regulatory provisions were incorrectly applied, 
nor has the veteran so alleged.  

Equally significant is the fact that the veteran has not 
advanced any arguments whatsoever to demonstrate that the 
outcome of the Board's August 1969 decision would have been 
different, but for any claimed errors.  As the veteran has 
not demonstrated that the facts as they were known at the 
time of the August 1969 decision were not before the Board, 
that the Board incorrectly applied the extant statutory and 
regulatory provisions at the time of that decision, or that, 
but for any alleged error, the outcome of the decision would 
have been different, he has not advanced a valid claim of 
clear and unmistakable error in the prior Board decision.  

Under these circumstances, there is no requirement that the 
Board address the merits of the issue.  See 38 C.F.R. 
§ 20.1404; see also Fugo, 6 Vet. App. at 45.  Accordingly, 
the motion must be denied due to the absence of legal merit.  
See 64 Fed. Reg. at 2139 (1999) (codified at 38 C.F.R. 
§ 20.1404(b)); see also Rivers v. Gober, 10 Vet. App. 469, 
472-73 (1997); Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  


ORDER

The veteran's motion for revision or reversal of the Board's 
August 1969 decision denying the claim for entitlement to 
service connection for ulcerative colitis on the basis of 
clear and unmistakable error is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 



